Chadwick, J.
(concurring)- — Gleason was secretary and manager of the Fidelity Trust Company, and Hoffman was cashier of the American Savings Bank, an allied corporation, at the time Collins acquired the legal title to the property in *283controversy. If the certificate was acquired by Gleason or Hoffman — it can make no difference — at a time when the legal title was in the trust company, and the trust company sold the property to Collins, it knew, being charged with the knowledge of its manager Gleason, that the certificate was outstanding; and upon the foreclosure, which was directed by Gleason, it became the duty of the trust company and Gleason, its manager, to inform its grantee, or at least make him a party to the foreclosure proceeding. Instead of doing this, service was accepted by Gleason for the trust company, the acceptance being as follows:
“This is to certify that I am one of the officers of the Fidelity Trust Company, and that I have power by virtue of the position I hold to accept service for said company, and I further certify that on this 7th day of August, A. D. 1902, I said Fidelity Trust Company, through me, received a true and certified copy of the hereto attached summons, wherein A. N. Hoffman was plaintiff and Fidelity Trust Company defendant, said copy being certified to be a true copy of the original by L. H. Brewer, Deputy Prosecuting Attorney of Chehalis county, Wash., and all further service is hereby waived. Fidelity Trust Company,
“By J. P. Gleason, Sec’y.”
It cannot be successfully contended that either Gleason or Hoffman could set up title under the foreclosure as against the trust company, and clearly, equity should not tolerate such an assertion against its grantee. An officer of a corporation should not be allowed to profit at the expense of those who deal in good faith with the corporation, or to suppress such information concerning its transactions as would in good conscience inure to their benefit. There is enough in the record to warrant a judgment in favor of appellants; but being overruled in this conclusion, I can nevertheless concur in the result.